Appeal from an order of the Surrogate’s Court, Suffolk county, in two proceedings, one to determine the compensation of the attorneys for the former sole administrator under the provisions of section 231-a of the Surrogate’s Court Act, and the other to obtain the possession of certain papers and documents in the hands of such attorneys. The order directed that such papers and documents be delivered to the attorneys for the present administrators under certain conditions, among which were that it should be without prejudice to the charging lien of the former attorneys, the withholding of a sum to secure the amount of the liens and the hearing of the matter to fix the compensation to proceed on November 23, 1937. The present appellants were, at the early stage of the proceedings, making hostile claims to each other in respect to the estate. The respondent attorneys repretented appellant Charles Arthur McKevett, who appears to have first been appointed administrator, and the appellant’s attorneys represented Etta Spring McKevett. Without the knowledge of the respondent attorneys, a settlement was made whereby it appears that the two contending parties became administrators, represented by the present attorneys for the appellants. The respondent attorneys assert a charging lien on the papers in their possession and seek to have their compensation determined; and this they are entitled to have without awaiting the result of litigations that the appellants’ attorneys propose to engage in. The question is now largely academic, for the date fixed for the hearing is past. Order modified by striking therefrom the condition in respect to the hearing on November 23, 1937, and as so modified affirmed, in so far as an appeal is taken therefrom, without costs. The matter is remitted to the surrogate to fix a date for the hearing in respect to the claim of the respondent attorneys and to permit the parties to proceed as they may be advised. Hagarty, Carswell, Davis, Adel and Close, JJ., concur.